

114 HR 6296 IH: For the relief of Yeganeh Salehi Rezaian.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V114th CONGRESS2d SessionH. R. 6296IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Huffman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Yeganeh Salehi Rezaian.
	
		1.Waiver of certain naturalization requirements for Yeganeh Salehi Rezaian
 (a)In generalNotwithstanding her inability to meet the requirements of section 319(a) of the Immigration and Nationality Act relating to residence and physical presence in the United States, Yeganeh Salehi Rezaian shall be deemed eligible for naturalization upon the filing of the appropriate application, if otherwise qualified for naturalization under such Act.
 (b)Period for application and payment of feesSubsection (a) shall apply only if the application for naturalization is filed with appropriate fees within 2 years after the date of the enactment of this Act.
			